         Case: 1:19-cv-04816 Document #: 1 Filed: 07/17/19 Page 1 of 9 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 CESAR E. CAMACHO,                     )
                                       )
                            Plaintiff, )
                                       )
                v.                     )
                                       )
 THE STAR OF SIAM, INC.,               )
 and ADERIK DULYAPAIBUL                )
  individually,                        )
                                       )
                         Defendants. )

                                             COMPLAINT

        Plaintiff, Cesar E. Camacho, by and through his attorneys, for his Complaint against The

Star of Siam, Inc. and Aderik Dulyapaibul, individually (herein “Defendants”), states as follows:

                               NATURE OF PLAINTIFF’S CLAIMS

        1.      This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. §201, et seq.

(“FLSA”), the Illinois Minimum Wage Law, 820 ILCS 105/1 et seq. (“IMWL”), and the Illinois

Wage Payment and Collection Act, 820 ILCS 115/1 et seq. (“IWPCA”) for Defendants’ failure to

pay minimum wages to Plaintiff and for taking unlawful deductions from his pay.

                                   JURISDICTION AND VENUE

        2.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C.

§1331, arising under 29 U.S.C. § 216(b). This Court has supplemental jurisdiction over Plaintiff’s

state law claims pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this judicial district as the facts and events giving rise to Plaintiffs’

claims occurred in this judicial district.




                                                     1
         Case: 1:19-cv-04816 Document #: 1 Filed: 07/17/19 Page 2 of 9 PageID #:1




                                            THE PARTIES

        4.       Plaintiff Cesar E. Camacho resides in and is domiciled in this judicial district.

        5.       Plaintiff Cesar E. Camacho is a former employee of Defendants.

        6.       During the course of his employment, Plaintiff Camacho handled goods that moved

in interstate commerce, including coffee, sugar, plastic bags, and utensils.

        7.        Defendant Star of Siam, Inc. (“Star of Siam”) is a corporation doing business within

this judicial district.

        8.       Star of Siam is an “enterprise” as defined by Section 3(r)(1) of the FLSA, 29 U.S.C.

§ 203(r)(1), and is an enterprise engaged in commerce within the meaning of Section 3(s)(1)(A), 29

U.S.C. § 203(s)(1)(A).

        9.       Upon information and belief, during the last three years Star of Siam’s annual gross

volume of sales made or business done has exceeded $500,000.00 exclusive of excise taxes.

        10.      Defendant Star of Siam was Plaintiff’s “employer” as that term is defined by the

FLSA, 29 U.S.C. 203(d) and the IMWL, 820 ILCS 105/3.

        11.      Defendant Aderik Dulyapaibul is the President of Star of Siam and is involved in the

day-to-day business operation of Star of Siam. Among other things, Defendant Aderik Dulyapaibul

has the authority to hire and fire employees, the authority to direct and supervise the work of

employees, the authority to sign on the company’s checking accounts, including payroll accounts,

and he has the authority to participate in decisions regarding employee compensation and capital

expenditures.

        12.      Defendant Aderik Dulyapaibul was Plaintiff’s “employer” as that term is defined by

the FLSA, 29 U.S.C. 203(d) and the IMWL, 820 ILCS 105/3.

        13.      Defendant Aderik Dulyapaibul resides and is domiciled in this judicial district.



                                                    2
        Case: 1:19-cv-04816 Document #: 1 Filed: 07/17/19 Page 3 of 9 PageID #:1




                                       FACTUAL ALLEGATIONS

       14.     Defendants operate a restaurant that has as a core function food delivery to clients’

homes and businesses.

       15.     Plaintiff was a delivery driver for Defendants for approximately 15 years.

       16.     In the three years prior to the filing of this suit, Plaintiff was paid $3.00 per delivery

plus any customer tips.

       17.     In the three years prior to the filing of this suit, Plaintiff typically worked 28.5 hours

per week.

       18.     In the three years prior to the filing of this suit, Plaintiff typically worked Monday

through Friday from 5:30 p.m. to approximately 10:00 p.m. and, in addition, Plaintiff worked from

11:00 a.m. to 2:00 p.m. on Tuesdays and Thursdays.

       19.     Defendants did not reimburse Plaintiff for gas, insurance, automobile expenses and

other travel related expenses when he delivered food for Defendants.

       20.     On average, Plaintiff drove approximately 370 miles per week.

       21.     On May 28, 2019, Plaintiff was issued a check in the amount of $365.00 for

approximately 28.5 hours of work performed the previous week. Using the IRS Mileage Rates,

Plaintiff was due to be reimbursed for $214.60 for the approximately 370 miles driven during this

pay period. Because Defendants did not reimburse Plaintiff for the fees associated with deliveries

his hourly rate was reduced to $5.28 per hour which is below the federal, state, and City of Chicago

minimum wage rate.

       22.     There were other weeks in which Plaintiff’s wages fell below the federal, state, and

City of Chicago minimum wage rate.

       23.     In addition to deliveries Plaintiff was also required to help in the restaurant if the



                                                   3
         Case: 1:19-cv-04816 Document #: 1 Filed: 07/17/19 Page 4 of 9 PageID #:1




restaurant was busy and there no deliveries to be made.

        24.    When not out making deliveries, Plaintiff was required to stay at the restaurant

while he waited for the next delivery or assigned a task to perform at the restaurant.

        25.    Plaintiff’s schedule that was set by Defendants.

        26.    Defendants and their agents told Plaintiff what items to deliver and when to deliver

those items as well as assigned other tasks.

        27.    Plaintiff did not have an independently established business to perform delivery

services.

        28.    Plaintiff and Defendants had an agreement that he would receive $3.00 per delivery

plus tips.

        29.    The expenses associated with food delivery which were incurred by Plaintiff in

delivering Defendants’ food were incurred for the benefit of the Defendants. The requirement that

Plaintiff pay these expenses constituted a kick-back to the Defendants such that the hourly wages

which were paid to the Plaintiff were not paid free and clear of all outstanding obligations to his

employer.

        30.    Prior to 2018, Defendants reported Plaintiff’s wages on an IRS Form W-2 for tax

purposes.

        31.    In 2018, Defendants unilaterally decided to report Plaintiff’s earned wages on a Form

1099-MISC.

        32.     There were no changes to Plaintiff’s work for Defendants from 2017 to 2018.

        33.    Defendants reported wages paid to Plaintiff on a Form 1099- MISC in 2018 despite



                                                  4
         Case: 1:19-cv-04816 Document #: 1 Filed: 07/17/19 Page 5 of 9 PageID #:1




the fact that Plaintiff continued to be Defendants’ employee as he had been in previous years.

        34.     Defendants listed the wages and tips paid to Plaintiff in 2018 as nonemployee

compensation on the IRS 1099-MISC form.

        35.     Defendants requested that Plaintiff and other delivery drivers execute an IRS Form

w-9 in 2018.

        36.     Defendant Aderik Dulyapaibul encouraged Plaintiff to not list his Social Security

Number correctly so to not have to pay taxes.

        37.     Upon information and belief, Defendants will again report wages and tips paid to

Plaintiff on an IRS 1099-MISC form as nonemployee compensation for wages earned in 2019.

        38.     The Defendants failed to reimburse Plaintiff for expenses incurred on Star of Siam’s

behalf which resulted in Plaintiff being paid less than the Illinois minimum wage and reduced his

wages below what the parties agreed at the time of hiring in violation of the Illinois Wage Payment

and Collection Act.


                                                  COUNT I
                        Violation of the Illinois Wage Payment and Collection Act


Plaintiff hereby realleges and incorporates paragraphs 1 through 38 of this Complaint, as if fully

set forth herein.

        39.     This count arises from the violation of the IWPCA for Defendants’ failure and

refusal to pay Plaintiff at the rate agreed by the parties.

        40.     During the course of his employment with Defendants, Plaintiff was not fully

compensated for all time worked in certain work weeks because of Defendants required Plaintiff to

pay for gas, insurance, automobile expenses and other travel expenses.

        41.     Plaintiff was entitled to be paid for all time worked at the rate agreed by the parties.

                                                    5
           Case: 1:19-cv-04816 Document #: 1 Filed: 07/17/19 Page 6 of 9 PageID #:1




          42.    Defendants failure to pay Plaintiff for all time worked at the rate agreed to by the

parties violated the IWPCA.

          43.    Pursuant to 820 ILCS 105/12(a), Plaintiff is entitled to recover unpaid wages plus

damages in the amount of 2% per month of the amount of underpayment.

          WHEREFORE, Plaintiff prays for a judgment against Defendants, as follows:

          A.     A judgment in the amount of all unpaid wages due, as provided by the IWPCA;

          B.     Prejudgment interest on the unpaid wages in accordance with 815 ILCS 205/2 and
                 damages as set forth in 820 ILCS 115/14;

          C.     Liquidated damages in the amount of all unpaid wages in accordance with 820
                 ILCS 175/95(a)(1);

          D.     An injunction precluding Defendants from violating the Illinois Wage Payment and
                 Collection Act, 820 ILCS 115/1 et seq.;

          E.     Reasonable attorneys’ fees and costs incurred in filing this action; and

          F.     Such other and further relief as this Court deems appropriate and just.

                                              COUNT III
                 Violation of the Fair Labor Standards Act – Minimum Wage Violation


Plaintiff hereby realleges and incorporates paragraphs 1 through 43 of this Complaint, as if fully set forth

herein.


          44.    This Count arises from Defendants’ violation of the FLSA for its failure to pay Plaintiffs the

federally mandated minimum wages for all time worked.


          45.    During the course of Plaintiff's employment with Defendants, Defendants failed to

compensate Plaintiff at the federally mandated minimum wage for all the hours he worked because they failed

to reimburse him for costs associated with making food deliveries.


          46.    Plaintiff was entitled to be paid the federal minimum wage for all time worked.




                                                      6
          Case: 1:19-cv-04816 Document #: 1 Filed: 07/17/19 Page 7 of 9 PageID #:1



        47.     Defendants’ failure to pay the federal minimum wage rate violated the minimum wage hour

provisions of the FLSA.


        48.     Plaintiff is entitled to recover unpaid minimum wages for three years prior to the filing of

this suit because of Defendants’ failure to pay minimum wages for all hours worked was a willful violation

of the FLSA.


        WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:


                A.        A judgment in the amount of unpaid minimum wages for all hours that
                          Plaintiff worked for Defendants;

                B.        Liquidated damages in an amount equal to the amount of unpaid minimum
                          wages for which Plaintiff is found to be due and owing;

                C.        Reasonable attorneys’ fees and costs incurred in filing this action; and

                D.        Such other and further relief as this Court deems appropriate and just.



                                            COUNT II
                Violation of the Illinois Minimum Wage Law – Minimum Wages

Plaintiff hereby realleges and incorporates paragraphs 1 through 48 of this Complaint, as if fully

set forth herein.

        49.     This count arises from Defendants’ violation of the IMWL for Defendants’ failure

and refusal to pay Plaintiffs state-mandated minimum wages for all time worked.

        50.     Because Plaintiff was forced to pay for expenses related to delivering Defendants’

food his wages fell below the Illinois minimum wage.

        51.     Plaintiff was entitled to be paid at least the Illinois minimum wage for all time

worked.

        52.     Defendants’ failure to pay the Illinois minimum wage rate for all time worked

violated the minimum wage hour provisions of the IMWL.

                                                     7
         Case: 1:19-cv-04816 Document #: 1 Filed: 07/17/19 Page 8 of 9 PageID #:1




        53.     Pursuant to 820 ILCS 105/12(a), Plaintiff is entitled to recover unpaid wages plus

damages in the amount of 2% per month of the amount of underpayment.

        WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:

                A.     A judgment in the amount of all back wages due as provided by the Illinois
                       Minimum Wage Law;

                B.     Prejudgment interest on the back wages in accordance with 815 ILCS 205/2
                       and punitive damages pursuant to the formula set forth in 820 ILCS
                       105/12(a);

                C.     Reasonable attorneys’ fees and costs of this action as provided by the
                       Illinois Minimum Wage Law; and

                D.     Such other and further relief as this Court deems appropriate and just.


                                            COUNT III
       Violation of Internal Revenue Code - Fraudulent Filing of Information Returns


Plaintiffs hereby realleges and incorporates paragraphs 1 through 53 of this Complaint, as if fully

set forth herein.


        54.     This count arises from Defendants' violation of the Internal Revenue Code, 26

U.S.C. § 7434, for Defendants' fraudulent filing of MISC-1099 forms listing wages earned as

nonemployee compensation.


        55.     26 U.S.C. § 7434 provides that where any person willfully files a fraudulent

information return with respect to payments purported to be made to any other person, such other

person may bring a civil action for damages against the person filing such information return.


        56.     As described above, Defendants willfully filed a fraudulent information return for

2018 to the IRS with respect to the wages paid to the Plaintiff. The 2018 1099-MISC falsely stated




                                                  8
            Case: 1:19-cv-04816 Document #: 1 Filed: 07/17/19 Page 9 of 9 PageID #:1




that nonemployee compensation was paid to Plaintiff when, in fact, these amounts were for wages

and tips.


       57.       As a result, Plaintiff suffered increased tax liability.


       58.       Plaintiff is entitled to recover damages of the greater of: (a) $5,000 per fraudulent

information return filed or the actual economic damages sustained as proximate result of the filing

of the fraudulent information return.


       WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:


                 A.      A judgment in an amount equal to the greater of $5,000 for each fraudulent
                         information return filed by Defendants, or the sum of actual damages
                         sustained by the Plaintiffs as a proximate result of the filing of the fraudulent
                         information returns;

                 B.      The costs of bringing this action;

                 C.      Reasonable attorneys’ fees and costs incurred in filing this action; and

                 D.      Such other and further relief as this Court deems appropriate and just.

                                                 Respectfully submitted,



Dated: July 17, 2019                             CESAR E. CAMACHO


                                                 By: _s/Carlos G. Becerra
                                                     Attorney for Plaintiff


CARLOS G. BECERRA (ARDC #6285722)
Becerra Law Group, LLC
11 E. Adams St., Suite 1401
Chicago, Illinois 60603
Telephone: (312)957-9005
Facsimile: (888)826-5848
E-mail: cbecerra@law-rb.com


                                                     9
